Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al (US 2007/0275242) in view of Sakai et al (WO 2012/073904, please refer to US 2013/0253145 for English equivalent and mapping).
Regarding claims 1-3, Gopal teaches a polyalkylene terephthalate (abstract) flame retardant composition ([0120]) that comprises:
5 to 99.99 wt. % of a polybutylene terephthalate ([0015])
5 to 30 wt. % of a flame retardant ([0146]) such as organo-bromo flame retardant agent ([0122])
0.5 to 15 % by weight of an antimony synergist ([0144])
1 to 20 parts by weight of a phosphorus flame retardant ([0136]) such as bisphenol A diphenyl phosphate ([0135])
0.1 to 10 % by weight of a filler such as talc ([0103])
It is noted that the reinforcing agent and the polycarbonate are not mandatorily present.
Gopal fails to teach the addition of sodium or potassium carbonate.
	 Sakai teaches a polyester resin (Abstract) which includes sodium carbonate ([0109]) in the amount from 0.001 to 1 part by mass ([0110]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the sodium carbonate of Sakai in composition of Gopal.  One would have been motivated to do so in order to receive the expected benefit of promoting crystal nucleation within the composition (Sakai, [0109]).
	Gopal teaches that the composition has a UL94 V-0 rating ([0146]).
	Regarding claims 4-5, Gopal teaches that the polyalkylene terephthalate is a mixture of two polybutylene terephthalate, the first has an intrinsic viscosity of 0.5 to 1.0 and the second has an intrinsic viscosity of 1 to 1.4 ([0238]).
	Regarding claims 6-7, Gopal teaches that component (b) is a brominated polystyrene ([0123]).  
	Regarding claim 8, Gopal teaches that the composition further comprises PTFE as an antidrip agent ([0144]).
	Regarding claim 16, Gopal teaches that glass fibers can be present in the mount from 5 to 70 % by weight ([0103]).  Please refer to the rejection of claim 1 for the other components.
	Regarding claim 17, Gopal teaches that component (b) is a brominated polystyrene ([0123]).  Gopal teaches that the inorganic synergist is Sb2O3 ([0144]).  Please refer to the rejection of claim 1 and 15 for the other components and limitations.
Regarding claim 19-20, Gopal teaches an article such as an electrical connector made from the composition of claim 1 (Figure 1).
Claims 9-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al (US 2007/0275242) in view of Sakai et al (WO 2012/073904, please refer to US 2013/0253145 for English equivalent and mapping) and Bhat et al (US 2009/0111943).
The discussion regarding Gopal and Sakai in paragraph 4 above is included here by reference.
Regarding claim 9, Gopal teaches that the composition further comprises PTFE as an antidrip agent ([0144]).
However, Gopal fails to teach that the PTFE is encapsulated by styrene-acrylonitrile resin.
Bhat teaches a thermoplastic composition which can be polybutylene terephthalate ([0081]) and incorporates 0.1 to 1.4 percent by weight of TSAN, PTFE which is encapsulated by styrene-acrylonitrile resin ([0124]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the TSAN of Bhat as the PTFE of Gopal.  One would have been motivated to do so in order to receive the expected benefit of using an antidrip agent which is readily dispersible (Bhat, [0124]).
Regarding claims 10 -12, Gopal teaches that glass fibers can be present in the amount from 5 to 70 % ([0103]).
Regarding claim 13, Gopal teaches that the composition further 1 to 20 parts by weight of a phosphorus flame retardant ([0136]) such as bisphenol A diphenyl phosphate ([0135])
Regarding claim 14, Gopal teaches that the composition comprises 0.1 to 10 % by weight of a filler such as talc ([0103]).
Regarding claim 15, modified Gopal teaches that the composition includes sodium carbonate in the amount from 0.001 to 1 part by mass (Sakai, [0110]).
Regarding claim 18, Gopal teaches that the polyalkylene terephthalate is a mixture of two polybutylene terephthalate, the first has an intrinsic viscosity of 0.5 to 1.0 and the second has an intrinsic viscosity of 1 to 1.4 ([0238]).  Please refer to the rejection of claim 17 for the other components.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al (US 2002/0134771) in view of Agarwal et al (US 2007/0276069), Sakai et al (WO 2012/073904, please refer to US 2013/0253145 for English equivalent and mapping) and Oren (WO 2012/140649).
Regarding claim 21, Wenger teaches a composition which incorporates 
20 to 95 mass % thermoplastic aromatic polyester ([0019]) such as PBT ([0034])
4 to 35 mass % of a bromine-containing flame-retardant material ([0020]) such as pentabromobenzylacrylate ([0037])
1 to 12 mass % of an antimony synergist ([0021])
It is noted that the reinforcing agent and the polycarbonate are not mandatorily present.
Wenger teaches that the composition has a UL-94 rating of V-0 (Examples)
Wenger teaches that the composition contains 0 to 30 % by mass of additives, however, fails to teach the addition of d) the bisphenol A diphenyl phosphate, e) a talc nucleating agent and f) sodium/potassium carbonate.  It also fails to teach that the pentabromobenzylacrylate is in polymeric form.
Regarding the additives, Agarwal teaches a PBT composition (Abstract) which contains 
1 to 20 wt. % ([0154]) of a bis (diphenyl) phosphate of bisphenol A ([0153])
0.01 to 1 wt. % ([0183]) of a nucleating agent such as talc ([0183]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the bis (diphenyl) phosphate of bisphenol A and a nucleating agent such as talc as taught by Agarwal as the additives of Wenger.  One would have been motivated to do so to receive the expected benefit of 
	 Regarding the carbonate component, Sakai teaches a polyester resin (Abstract) which includes sodium carbonate ([0109]) in the amount from 0.001 to 1 part by mass ([0110]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the sodium carbonate of Sakai in composition of Wenger.  One would have been motivated to do so in order to receive the expected benefit of promoting crystal nucleation within the composition (Sakai, [0109]).
Regarding the recited pentabromobenzylacrylate, Oren teaches that the monomer can be polymerized into poly (pentabromobenzyl acrylate) (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to polymerize the pentabromobenzylacrylate of Wenger into the polymeric form as taught by Oren.  One would have been motivated to do so in order to have a flame retardant which is also used in flammable materials (Oren, page 1). 
As all these materials taught by the secondary reference are incorporated in the total amount of additives of the primary reference, Wenger, the total amounts of these components is 100 parts by weight.
Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.  
Applicant’s argument: Gopal is not primarily directed to a flame-retardant composition, rather it is concerned with using recycled PET to make PBT.
Examiner’s response:  The combination of (a)-(e) is taught by Gopal and the above rejection maps each component to the paragraph at which it is taught.   Gopal teaches that the composition has a UL94 V-0 rating ([0146]) and is, therefore, directed to a flame retardant composition.  
Applicant’s argument:  Gopal fails to teach using the flame retardants in any particular combination.
Examiner’s response:  The combination of all the components is not taught by Gopal alone. The rejection is a combination of references Gopal in view of Sakai.  The combination of (a)-(e) is taught by Gopal and the above rejection maps each component to the paragraph at which it is taught.
Applicant’s argument:  Gopal does not teach one skilled in the art to arrive at the particular combination of claim 1.  Gopal fails to teach the combination of (a)-(d), further with a nucleating agent which is talc, let alone the combination of all the components in claim 1.  
Examiner’s response:  The combination of all the components is not taught by Gopal alone. The rejection is a combination of references Gopal in view of Sakai.  The combination of (a)-(e) is taught by Gopal and the above rejection maps each component to the paragraph at which it is taught.
Applicant’s argument: The amount of talc is exemplified to be 20% by weight which is much higher than the claimed amount.
Examiner’s response:  Gopal teaches 0.1 to 10 % by weight of a filler such as talc ([0103]).  The fact that the amount is not exemplified does not preclude the teachings within the body of the specification. 
Applicant’s argument:  Turning to the combination of Gopal and Sakai, it is not clear that the PBT can be crystalized or to what extent it can be crystalized.  A person skilled in the art would not have an incentive or motivation to improve the crystallinity of the PBT in Gopal and there would be no expectation of success.   
Examiner’s response: The examiner notes that the teaching of the sodium carbonate as a crystal nucleating agent and applicant argues that a person skilled in the art would not have a motivation to combine.  However, Sakai’s teaching of the sodium carbonate is within a long list of standard additives of PBT materials.  This list under the scope of “other additives” starting at paragraph [0078] and continuing to paragraph [0118].  These are all standard polymeric additives and the examiner argues that any of these additives would have been known to a skilled person to add to any type of PBT materials with a reasonable expectation of success. 
Applicant’s argument:  Gopal, Sakai and Bhat do not read on the newly presented claim 21.
Examiner’s response:  This is taught by a new set of references and the rejection is set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764